829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abdul Q. KHAN, Plaintiff-Appellant,v.A.T.  KEARNEY, INC., Defendant-Appellee,M. Anderson, Vice President, Defendant.
No. 87-1124.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Sept. 25, 1987.

Abdul Q. Khan, pro se.
Mark C. Curran, Sidley & Austin;  Thomas H. Yancey, for appellees.
Before K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Abdul Q. Khan appeals from the dismissal of his action brought under Title VII of the Civil Rights Act, 42 U.S.C. Sec. 2000e et seq., alleging employment discrimination based on national origin (Pakistani).  We agree with the district court than Khan failed to prove a prima facie case of discrimination under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Khan's "Request for Legal Aid" is denied.


2
AFFIRMED.